DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 2-10 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 30 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,838,259 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The objections to Claims 2, 3, 4, and 6 are withdrawn.

The nonstatutory double patenting rejection of Claim 2 is withdrawn.

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Andrew M. Deschene on 14 January 2022.

The application has been amended as follows: 

Claim 2 (Examiner Amended): An active matrix substrate comprising:
an insulating substrate, a shift register monolithically formed on the insulating substrate, a plurality of gate bus lines, a first end of the insulating substrate, and a display region,
the shift register includes a plurality of unit circuits that are multistage-connected and wiring connected to the plurality of unit circuits, 
the shift register being arranged in a region between the first end and the display region, at least one of the plurality of unit circuits includes:
a clock terminal into which a clock signal is input,
an output terminal connected to a corresponding gate bus line, the output terminal outputting an output signal,
a first transistor with one of a source and a drain being connected to the clock terminal and the other of the source and the drain being connected to the output terminal,
a second transistor electrically connected to a gate of the first transistor; and		a capacitor with a first terminal being directly connected to a gate of said first transistor and a second terminal being directly connected to the output terminal, and
the wiring connected to the plurality of unit circuits includes at least one of a first wiring for supplying a low-level potential to the unit circuit and a second wiring for transmitting the clock signal to the unit circuit,
the capacitor is arranged at a position different from a position of the first transistor and adjacent to the first transistor in a plan view,

the wiring connected to the plurality of unit circuits is arranged in a region between one of the first transistor and the capacitor and the first end,
the second transistor is arranged in a region between one of the first transistor and the capacitor and the display region.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 2 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
an active matrix substrate comprising
a capacitor with a first terminal being directly connected to a gate of said first transistor and a second terminal being directly connected to the output terminal, and
the first transistor and the capacitor are arranged in a region between the first end and the second transistor.

The most relevant prior art is Umezaki (US 2019/0280022) in view of Umezaki ‘125 (US 2017/0033125) and Murade (US 6330044). 
Umezaki teaches a first capacitor (figs. 15 and 31 @106) that has a first terminal connected to a gate of the first transistor and a second terminal connected to the output terminal, and is arranged such that the first transistor and the capacitor are arranged in a region between the first end and the second transistor.  
Umezaki teaches a second capacitor (fig. 15 @105) having a first terminal directly connected to a gate of the first transistor and a second terminal directly connected to the output terminal.  The second capacitor 105 is not arranged such that 
Prior art was not found teaching “a capacitor with a first terminal being directly connected to a gate of said first transistor and a second terminal being directly connected to the output terminal, and 
the first transistor and the capacitor are arranged in a region between the first end and the second transistor”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-
                                                                                                                                                                                                 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Douglas M Wilson/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694